Exhibit 16.1 AGCA, Inc. Certified Public Accountants Member of Alliott Group, a worldwide alliance of independent firms 411 E. Huntington Drive, Suite 308, Arcadia, CA 91006 • Websile: www.agcacpa.com • Phone: (626) 446-4000 • Fax:(626) 446-4002 • E-mail: info@agcacpa.com July 26, 2010 Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Dear Sirs: CHINA SPORTS HOLDING COMPANY LIMITED We have read the statements made by China Sports Holding Company Limited which were provided to us and which we understand will be filed with the Commission pursuant to Item 4.01 of Form 8-K, as part of the Company's Current Report on Form 8-K dated July 26, 2010, regarding the change in certifying accountant. We agree with the statements concerning our firm in such Current Report on Form 8-K Very truly yours Member: Registered: American Institute of Certified Public Accountants Public Company Accounting Oversight Board California Society of Certified Public Accountants
